Title: To George Washington from John Stark, 30 December 1780
From: Stark, John
To: Washington, George


                        

                            
                            Dear Sir
                            Peeks kill Hollow Decr 30th 80
                        
                        Your letter of the 8th Instant was recd. Since that time, I have not been in a situation to go out of my
                            quarters much less to take Command in the field; and a dangerous Cough still attends me. The Troops of my Brigade are
                            reduced to a very few, not more than a Colonels Command, and a sufficiency of Officers will be left to take Charge of
                            them—If after these Circumstances, you can consentand with the good of the service, permit me to be
                            absent, I shall be very glad. I have the Honor to be your Excellency’s most Obet and very Hle Servt
                        
                            
                                John Stark
                        
                    